Exhibit 10.50
KEYCORP
DEFERRED CASH AWARD PLAN
ARTICLE I
     The KeyCorp Deferred Cash Award Plan (“Plan”) is hereby established
effective March 1, 2009. The Plan, as structured, is intended to provide KeyCorp
with a mandatory deferral vehicle for those deferred cash awards that are
granted to selected employees of KeyCorp until such time as the awards become
vested and distributed to the applicable Employee. The Plan, accordingly, is
intended to provide those selected Employees of KeyCorp with a tax-favorable
savings vehicle, while providing KeyCorp with a means to retain its Employees’
continued employment at Key. It is the intention of KeyCorp, and it is the
understanding of those Employees who become covered under the Plan, that the
Plan is unfunded for tax purposes. It is also the understanding of those
Employees covered under the Plan that the Plan will be administered in
accordance with the requirements of Section 409A of the Code as well as the
requirements of the Emergency Economic Stabilization Act, as may be amended from
time to time.
ARTICLE II
DEFINITIONS
     2.1 Meaning of Definitions. For the purposes of this Plan, the following
words and phrases shall have the meanings hereinafter set forth, unless a
different meaning is clearly required by the context:

  (a)   “Beneficiary” shall mean the person, persons or entity entitled under
Article VII to receive any Plan benefits payable after a Participant’s death.  
  (b)   “Board” shall mean the Board of Directors of KeyCorp, the Board’s
Compensation and Organization Committee, or any other committee designated by
the Board or a subcommittee designated by the Board’s Compensation and
Organization Committee.     (c)   “Change of Control” shall be deemed to have
occurred if under a rabbi trust arrangement established by KeyCorp (“Trust”), as
such Trust may from time to time be amended or substituted, the Corporation is
required to fund the Trust because a “Change of Control”, as defined in the
Trust, has occurred.     (d)   “Corporation” shall mean KeyCorp, an Ohio
corporation, its corporate successors, and any corporation or corporations into
or with which it may be merged or consolidated.     (f)   “Deferred Cash Award”
shall mean those deferred cash incentive award(s) that are granted to certain
Employees of the Corporation, which are subject to a mandatory vesting schedule
prior to becoming distributed to the Employee.     (g)   “Disability” shall mean
(1) a physical or mental disability which prevents a Participant from performing
the duties the Participant was employed to perform for his or her Employer when
such disability commenced, (2) has resulted in the Participant’s absence from
work for 180 qualifying days, and (3) application has

 



--------------------------------------------------------------------------------



 



      been made for the Participant’s disability coverage under the KeyCorp Long
Term Disability Plan, and the Participant has been terminated.     (i)  
“Employee” shall mean a common law employee who is employed by an Employer.    
(j)   “Employer” shall mean the Corporation and any of its subsidiaries or
affiliates, unless specifically excluded as an Employer for Plan purposes by
written action by an officer of the Corporation. An Employer’s Plan
participation shall be subject to all conditions and requirements made by the
Corporation, and each Employer shall be deemed to have appointed the Plan
Administrator as its exclusive agent under the Plan as long as it continues as
an Employer.     (k)   “Harmful Activity” shall have occurred if the Participant
shall do any one or more of the following. This provision shall survive the
Participant’s termination of employment with Key:

  (i)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of KeyCorp unless such prohibited activity was inadvertent, done in good faith
and did not cause significant harm to KeyCorp.     (ii)   After notice from
KeyCorp, fail to return to KeyCorp any document, data, or thing in his or her
possession or to which the Participant has access that may involve Non-Public
Information of KeyCorp.     (iii)   After notice from KeyCorp, fail to assign to
KeyCorp all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation,
copyrights, trademarks, service marks, and patents in or to (or associated with)
such Intellectual Property.     (iv)   After notice from KeyCorp, fail to agree
to do any acts and sign any document reasonably requested by KeyCorp to assign
and convey all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation, the
signing of patent applications and assignments thereof.     (v)   Upon the
Participant’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with KeyCorp, solicit or entice for employment or
hire any KeyCorp employee.     (vi)   Upon the Participant’s own behalf or upon
behalf of any other person or entity that competes or plans to compete with
KeyCorp, call upon, solicit, or do business with (other than business which does
not compete with any business conducted by KeyCorp) any KeyCorp customer the
Participant called upon, solicited, interacted with, or became acquainted with,
or learned of through access to information (whether or not such information is
or was non-public) while the Participant was employed at KeyCorp unless such
prohibited activity was inadvertent, done in good

2



--------------------------------------------------------------------------------



 



      faith, and did not involve a customer whom the Participant should have
reasonably known was a customer of KeyCorp.     (vii)   Upon the Participant’s
own behalf or upon behalf of any other person or entity that competes or plans
to compete with KeyCorp, after notice from KeyCorp, continue to engage in any
business activity in competition with KeyCorp in the same or a closely related
activity that the Participant was engaged in for KeyCorp during the one year
period prior to the termination of the Participant’s employment.

      For purposes of this Section 2.1(k) the term:        
“Intellectual Property” shall mean any invention, idea, product, method of doing
business, market or business plan, process, program, software, formula, method,
work of authorship, or other information, or thing relating to KeyCorp or any of
its businesses.
       
“Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as KeyCorp, and that of its customers or
suppliers, and that are not generally known by the public.
        “KeyCorp” shall include KeyCorp, its subsidiaries, and its affiliates.  
  (l)   “Interest Bearing Account” shall mean the investment account established
under the Plan for bookkeeping purposes in which the Participant’s Deferred Cash
Awards shall be credited until vested and distributed to the Participant.
Deferred Cash Awards invested for bookkeeping purposes in the Interest Bearing
Account shall be credited with earnings as of each month equal to 120% of the
applicable long term federal rate as published by the Internal Revenue Service
for that month, compounded monthly, and divided by 12.     (m)   “Participant”
shall mean an Employee who meets the eligibility and participation requirements
set forth in Section 3.1 of the Plan.     (n)   “Plan” shall mean the KeyCorp
Deferred Cash Award Plan with all amendments hereafter made.     (o)   “Plan
Account” shall mean the bookkeeping account established by the Corporation for
each Plan Participant, which shall reflect the Employee’s Deferred Cash Award
deferred to the Plan on a bookkeeping basis, with all earnings thereon. Plan
Accounts shall not constitute separate Plan funds or separate Plan assets.
Neither the maintenance of, nor the crediting of amounts to such Plan Accounts
shall be treated (i) as the allocation of any Corporation assets to, or a
segregation of any Corporation assets in any such Plan Accounts, or (ii) as
otherwise creating a right in any person or Participant to receive specific
assets of the Corporation.

3



--------------------------------------------------------------------------------



 



  (p)   “Plan Year” shall mean the calendar year.     (q)   “Retirement” shall
mean the termination of a Participant’s employment any time after the
Participant’s attainment of age 55 and completion of 5 years of Vesting Service
but shall not include the Participant’s (i) Discharge for Cause,
(ii) Involuntary Termination, (iii) a Termination Under Limited Circumstances,
(iv) Disability, or (v) death.     (r)   “Termination Under Limited
Circumstances” shall mean the termination of a Participant’s employment from his
or her Employer, and from all other Employers (i) under circumstances in which
the Participant is entitled to receive severance benefits or salary continuation
benefits under the KeyCorp Separation Pay Plan, (ii) under circumstances in
which the Participant is entitled to severance benefits or salary continuation
or similar benefits under a change of control agreement or employment agreement
within two years after a change of control (as defined by such agreement) has
occurred, or (iii) as otherwise expressly approved by an officer of the
Corporation.     (s)   “Termination of Employment” shall mean the voluntary or
involuntary termination of the Participant’s employment from his or her Employer
and from any other Employer, but shall not include the Participant’s Termination
Under Limited Circumstances, Retirement, or termination as a result of
Disability or death.

     2.2 Pronouns. The masculine pronoun wherever used herein includes the
feminine in any case so requiring, and the singular may include the plural.

4



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility and Participation. An Employee shall become a Plan
Participant upon the Employer’s mandatory deferral of the Employee’s Deferred
Cash Award.
ARTICLE IV
DEFERRED CASH AWARD
     4.1 Crediting of the Deferred Cash Award. A Deferred Cash Award shall be
credited on a bookkeeping basis to a Plan Account established in the
Participant’s name as of the date on which the Deferred Cash Award is granted to
the Employee (“Deferred Cash Award Date”).
     4.2 Investment of Deferred Cash Awards. Unless otherwise specifically
excluded from investment under the terms of the deferred cash award grant
agreement, all Deferred Cash Awards shall be automatically invested on a
bookkeeping basis in the Plan’s Interest Bearing Account, or such other
investment account as may be later authorized by the Corporation.
     4.3 Determination of Amount. The Plan Administrator shall verify the amount
of the Participant’s Deferred Cash Award, with all earnings thereon, credited to
each Participant’s Plan Account in accordance with the provisions of the Plan.
The reasonable and equitable decision of the Plan Administrator as to the value
of each Plan Account shall be conclusive and binding upon the Participants and
the Beneficiary of each deceased Participant having any interest, direct or
indirect in the Participant’s Plan Account. As soon as reasonably practicable
after the close of the applicable Plan Year the Corporation shall provide the
Participant with a statement reflecting his or her year-end Account balance.
     4.4 Corporate Assets. All Deferred Cash Awards, and any earnings credited
to each Participant’s Plan Account on a bookkeeping basis, remain the assets and
property of the Corporation, which shall be subject to distribution to the
Participant only in accordance with the provisions of Article VI of the Plan.
Participants and Beneficiaries shall have the status of general unsecured
creditors of the Corporation. Nothing contained in the Plan shall create, or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Participant, the Corporation, or any other person. It is the
intention of the Corporation and it is the understanding of the Participant that
the Plan is an unfunded Plan.
     4.5 No Present Interest. Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in each Participant’s
Plan Account shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or
Participant’s Plan Account shall be void. No right, interest, or benefit under
the Plan or Participant’s Plan Account shall be liable for or subject to the
debts, contracts, liabilities, or torts of the Participant or Beneficiary,
including domestic relations proceedings. If the Participant or Beneficiary
becomes bankrupt or attempts to alienate, sell, assign, pledge, encumber, or
charge any right under the Plan or Participant’s Plan Account, such attempt
shall be void and unenforceable.

5



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     5.1 Deferred Cash Award Vesting. The calculation of a Participant’s vested
interest in his or her Deferred Cash Award credited on a bookkeeping basis to
the Participant’s Plan Account shall be measured in whole calendar years. A
Participant shall become vested in his or her Deferred Cash Award allocated on a
bookkeeping basis to the Participant’s Plan Account with all earnings thereon,
in accordance with the following vesting schedule:

  (a)   50% of the Participant’s Deferred Cash Award shall become 100% vested
(and distributed to the Participant) two full calendar years following the
Participant’s Deferred Cash Award Date, and     (b)   The remainder of the
Participant’s Deferred Cash Award shall become 100% vested (and distributed to
the Participant) three full calendar years following the Participant’s Deferred
Cash Award Date.

     Alternatively, at the Employer’s election, the Employee shall become vested
in his or her Deferred Cash Award under such other multi-year vesting schedule
as is expressly communicated to the Employee by the Employer and reflected in
the Participant’s Deferred Cash Award grant. Notwithstanding the foregoing
provisions of this Section 5.1, however, a Participant shall become fully vested
in the Deferred Cash Award credited on a bookkeeping basis to the Participant’s
Plan Account upon the Participant’s Termination Under Limited Circumstances,
Disability or death.
     5.2 Continued Vesting Upon Retirement. Subject to the provisions of
Article VI of the Plan, upon the Participant’s Retirement, the Participant’s
non-vested Deferred Cash Award credited to the Participant’s Plan Account with
all earnings thereon, shall remain in the Plan and shall continue to vest under
the vesting provisions of Section 5.1 of the Plan.
     5.3 Forfeiture of the Participant’s Deferred Cash Award. Notwithstanding
any provision of the Plan to the contrary, upon the Participant’s Termination of
Employment, the not vested Deferred Cash Award credited on a bookkeeping basis
to the Participant’s Plan Account with all earnings thereon shall be
automatically forfeited as of the Participant’s last day of employment.
ARTICLE VI
DISTRIBUTION OF PLAN BENEFITS
          6.1 Distribution of the Participant’s Deferred Cash Award. A
Participant’s vested Deferred Cash Award with all earnings thereon shall be
distributed from the Plan concurrently with or immediately following the
Participant’s vesting in his or her Deferred Cash Award (but in any event within
90 days of the Participant’s vesting date) as a single lump sum cash payment
less all applicable tax withholdings.
     6.2 Distributions Following Termination Under Limited Circumstances,
Disability or Death. Upon the Participant’s Termination Under Limited
Circumstances, Disability, or death, the Deferred Cash Award credited to the
Participant’s Plan Account with all earnings thereon shall become

6



--------------------------------------------------------------------------------



 



immediately vested and shall be distributed to the Participant or the
Participant’s Beneficiary within 90 days thereafter in a single lump sum cash
distribution less all applicable tax withholdings.
     6.3 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, including without limitation, the
provisions of Section 6.2 hereof, in the event that the Participant constitutes
a “specified employee” of the Corporation (as that term is defined in accordance
with Treasury Reg. Section 1.409A-1(i)) at the time of his or her “separation
from service”, then in such event the distributions of the Participant’s vested
Deferred Cash Award due to the Participant’s separation from service shall not
be made before the first day of the seventh month following the Participant’s
date of separation from service (or, if earlier, the date of death of the
Participant). To the extent an amount is deferred under this Section 6.3 until
the first business day of the seventh month following the Participant’s
separation from service date, then in such event, the payment to which the
Participant would otherwise have been entitled to during the first six months
shall be paid to the Participant on the first business day of the seventh month
with all Plan earnings, gains and losses thereon. The term “separation from
service” shall be defined for Plan purposes in accordance with the requirements
of Section 409A(c)(2)(A)(i) of the Code and applicable regulations issued
thereunder.
     6.4 Harmful Activity. If a Participant engages in any “Harmful Activity”
prior to or within twelve months after the Participant’s Termination of
Employment with an Employer, then all not vested Plan benefits shall be
immediately forfeited, and any Plan distributions made to the Participant within
one year prior to the Participant’s Termination or Retirement date shall be
fully repaid by the Participant to the Corporation within 60 days following the
Participant’s receipt of the Corporation’s notice of such Harmful Activity.
     The Harmful Activity restrictions with regard to the Participant’s not
competing in businesses in which Key engages shall not apply in the event that
the Participant’s Termination of Employment within two years after a Change of
Control if any of the following have occurred: a relocation of the Participant’s
principal place of employment of more than 35 miles from the Participant’s
principal place of employment immediately prior to the Change of Control, a
reduction in the Participant’s base salary after a Change of Control, or
Termination of Employment under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement, employment agreement, or severance or separation
pay plan.
     The determination by the Corporation as to whether a Participant has
engaged in a “Harmful Activity” prior to or within twelve months after the
Participant’s termination of employment with an Employer shall be final and
conclusive upon the Participant and upon all other Persons.
     6.5 Withholding. The withholding of taxes with respect to any Deferred Cash
Award with all earnings thereon shall be made at such time as it becomes
required by any state, federal or local law; such taxes shall be withheld from
the Deferred Cash Award in accordance with applicable law.
     6.6 Facility of Payment. If it is found that any individual to whom an
amount is payable hereunder is incapable of attending to his or her financial
affairs because of any mental or physical condition, including the infirmities
of advanced age, such amount (unless prior claim therefore shall have been made
by a duly qualified guardian or other legal representative) may, in the
discretion of the Corporation, be paid to another person for the use or benefit
of the individual found incapable of attending to his or her financial affairs
or in satisfaction of legal obligations incurred by or on behalf of such
individual. Any such payment shall be charged to the Participant’s Plan Account
from which any such payment would otherwise have been paid to the individual
found incapable of attending to his or her financial affairs, and shall be a
complete discharge of any liability therefore under the Plan.

7



--------------------------------------------------------------------------------



 



ARTICLE VII
BENEFICIARY DESIGNATION
     7.1 Beneficiary Designation. Subject to Section 7.3 hereof, each
Participant shall have the right, at any time, to designate one or more persons
or an entity as the Beneficiary (both primary as well as secondary) to who
benefits under this Plan shall be paid in the event of Participant’s death prior
to complete distribution of the Participant’s vested Plan Account. Each
Beneficiary designation shall be in a written form prescribed by the Corporation
and shall be effective only when filed with the Corporation during the
Participant’s lifetime.
     7.2 Changing Beneficiary. Any Beneficiary designation may be changed by the
Participant without the consent of the previously named Beneficiary by the
Participant’s filing of a new designation with the Corporation. The filing of a
new designation shall cancel all designations previously filed by the
Participant.
     7.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary (including all contingent Beneficiaries) designated by a deceased
Participant dies before the Participant, or if the Beneficiary disclaims his or
her interest in such benefit, the Participant’s Beneficiary shall be the
Participant’s estate.
ARTICLE VIII
ADMINISTRATION
     8.1 Administration. The Corporation, as the “Plan Administrator,” shall be
responsible for the general administration of the Plan, for carrying out the
provisions hereof, and for making payments hereunder. The Corporation shall have
the sole and absolute discretionary authority and power to carry out the
provisions of the Plan, including, but not limited to, the authority and power
(a) to determine all questions relating to the eligibility for and the amount of
any benefit to be paid under the Plan, (b) to determine all questions pertaining
to claims for benefits and procedures for claim review, (c) to resolve all other
questions arising under the Plan, including any questions of construction and/or
interpretation, and (d) to take such further action as the Corporation shall
deem necessary or advisable in the administration of the Plan. All findings,
decisions, and determinations of any kind made by the Plan Administrator shall
not be disturbed unless the Plan Administrator has acted in an arbitrary and
capricious manner. Subject to the requirements of law, the Plan Administrator
shall be the sole judge of the standard of proof required in any claim for
benefits and in any determination of eligibility for a benefit. All decisions of
the Plan Administrator shall be final and binding on all parties. The
Corporation may employ such attorneys, investment counsel, agents, and
accountants as it may deem necessary or advisable to assist it in carrying out
its duties hereunder. The actions taken and the decisions made by the
Corporation hereunder shall be final and binding upon all interested parties
subject, however, to the provisions of Section 8.2. The Plan Year, for purposes
of Plan administration, shall be the calendar year.
     8.2 Claims Review Procedure. Whenever the Plan Administrator decides for
whatever reason to deny, whether in whole or in part, a claim for benefits under
this Plan filed by any person (herein referred to as the “Claimant”), the Plan
Administrator shall transmit a written notice of its decision to the Claimant,
which notice shall be written in a manner calculated to be understood by the
Claimant and shall contain a statement of the specific reasons for the denial of
the claim and a statement advising the Claimant that, within 60 days of the date
on which he or she receives such notice, he or she may obtain a review of the
decision of the Plan Administrator in accordance with the procedures hereinafter
set forth. Within such 60-day period, the Claimant or his or her authorized
representative may request

8



--------------------------------------------------------------------------------



 



that the claim denial be reviewed by filing with the Plan Administrator a
written request therefore, which request shall contain the following
information:

  (a)   the date on which the request was filed with the Plan Administrator;
provided, however, that the date on which the request for review was in fact
filed with the Plan Administrator shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);     (b)   the specific portions of the denial of his or her claim
which the Claimant requests the Plan Administrator to review;     (c)   a
statement by the Claimant setting forth the basis upon which he or she believes
the Plan Administrator should reverse its previous denial of the claim and
accept the claim as made; and     (d)   any written material which the Claimant
desires the Plan Administrator to examine in its consideration of his or her
position as stated pursuant to paragraph (b) above.

     In accordance with this Section 8.2, if the Claimant requests a review of
the claim decision, such review shall be made by the Plan Administrator or its
designated Claims Committee, who shall, within sixty (60) days after receipt of
the request form, review and render a written decision on the claim containing
the specific reasons for the decision including reference to Plan provisions
upon which the decision is based. All findings, decisions, and determinations of
any kind made by the Plan Administrator (or its Claim Committee) shall not be
modified unless the Plan Administrator (or its Claim Committee) has acted in an
arbitrary and capricious manner. Subject to the requirements of law, the Plan
Administrator (or its Claim Committee) shall be the sole judge of the standard
of proof required in any claim for benefits, and any determination of
eligibility for a benefit. All decisions of the Plan Administrator, including
any determination made by the Claims Committee shall be binding on the claimant
and upon all other persons or entities. If the Participant or Beneficiary shall
not file written notice with the Plan Administrator at the times set forth
above, such individual shall have waived all benefits under the Plan other than
as already provided, if any, under the Plan.
ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN
     9.1 Reservation of Rights. The Corporation reserves the right to terminate
the Plan at any time by action of the Board of Directors of the Corporation, or
any duly authorized committee thereof, and to modify or amend the Plan, in whole
or in part, at any time and for any reason, subject to the following:

  (a)   Preservation of Account Balance. No termination, amendment, or
modification of the Plan shall reduce (i) the amount of Deferred Cash Awards,
and (ii) all earnings and gains on such Deferred Cash Awards that have accrued
up to the effective date of the termination, amendment, or modification.     (b)
  Changes in Earnings Rate. No amendment or modification of the Plan shall
reduce the rate of earnings to be credited on Deferred Cash Awards with all
earnings and gains accrued thereon under the Interest Bearing Account until the
close of the applicable Plan Year in which such amendment or modification is
made.

9



--------------------------------------------------------------------------------



 



     9.2 Effect of Plan Termination. If the Corporation terminates the Plan,
either in whole or in part, the Plan Administrator shall not accept any
additional Deferred Cash Awards. If such a termination occurs, the Plan shall
continue to operate and to be effective with regard to those Deferred Cash
Awards maintained in the Plan prior to the effective date of such termination.
ARTICLE X
CHANGE OF CONTROL
     10.1 Change of Control. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change of Control as defined in accordance with
Section 2.1(c) of the Plan, no amendment or modification of the Plan may be made
at any time on or after such Change of Control (1) to reduce or modify a
Participant’s Pre-Change of Control Account Balance, or (2) to terminate or
modify the Plan’s Interest Bearing Account. For purposes of this Section 10.1,
the term “Pre-Change of Control Account Balance” shall mean, with regard to any
Plan Participant, the aggregate undistributed amount of the Participant’s
Deferred Cash Award(s) with all earnings thereon which are credited to the
Participant’s Plan Account through the close of the calendar year in which such
Change of Control occurs.
     10.3 Amendment in the Event of a Change of Control. On and after a Change
of Control, the provisions of Article II, Article IV, Article V, Article VI,
Article VII, Article VIII, Article IX, and this Article X, may not be amended or
modified as such Sections and Articles apply with regard to the Participants’
Pre-Change of Control Account Balances.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     11.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees.”
     11.2 No Commitment as to Employment. Nothing herein contained shall be
construed as a commitment or agreement upon the part of any Employee hereunder
to continue his or her employment with an Employer, and nothing herein contained
shall be construed as a commitment on the part of any Employer to continue the
employment, rate of compensation, or terms and conditions of employment of any
Employee hereunder for any period. All Participants shall remain subject to
discharge to the same extent as if the Plan had never been put into effect.
     11.3 Benefits. Nothing in the Plan shall be construed to confer any right
or claim upon any person, firm, or corporation other than the Participants,
former Participants, and Beneficiaries.
     11.4 Absence of Liability. No member of the Board of Directors of the
Corporation or a subsidiary or committee authorized by the Board of Directors,
or any officer of the Corporation or a subsidiary or officer of a subsidiary
shall be liable for any act or action hereunder, whether of commission or
omission, taken by any other member, or by any officer, agent, or Employee,
except in circumstances involving bad faith or willful misconduct, for anything
done or omitted to be done.
     11.5 Expenses. The expenses of administration of the Plan shall be paid by
the Corporation.

10



--------------------------------------------------------------------------------



 



     11.6 Precedent. Except as otherwise specifically agreed to by the
Corporation in writing, no action taken in accordance with the Plan by the
Corporation shall be construed or relied upon as a precedent for similar action
under similar circumstances.
     11.7 Withholding. The Corporation shall withhold any tax that the
Corporation in its discretion deems necessary to be withheld from any payment to
any Participant, former Participant, or Beneficiary hereunder, by reason of any
present or future law.
     11.8 Validity of Plan. The validity of the Plan shall be determined and the
Plan shall be construed and interpreted in accordance with the laws of the State
of Ohio. The invalidity or illegality of any provision of the Plan shall not
affect the validity or legality of any other part thereof.
     11.9 Parties Bound. The Plan shall be binding upon the Employers,
Participants, former Participants, and Beneficiaries hereunder, and, as the case
may be, the heirs, executors, administrators, successors, and assigns of each of
them.
     11.10 Headings. All headings used in the Plan are for convenience of
reference only and are not part of the substance of the Plan.
     11.11 Duty to Furnish Information. The Corporation shall furnish to each
Participant, former Participant, or Beneficiary any documents, reports, returns,
statements, or other information that it reasonably deems necessary to perform
its duties imposed hereunder or otherwise imposed by law.
     11.12 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
     11.13 Notice. Any notice required or permitted under the Plan shall be
deemed sufficiently provided if such notice is in writing and hand delivered or
sent by registered or certified mail. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification. Mailed notice
to the Corporation shall be directed to the Corporation’s address, attention:
KeyCorp Compensation and Benefits Department. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Employer’s records.
     11.14 Successors. The provisions of this Plan shall bind and inure to the
benefit of each Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity, which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of an Employer.
ARTICLE XII
COMPLIANCE WITH
SECTION 409A OF THE CODE
     12.1 Compliance With Section 409A. The Plan is intended to provide for the
deferral of compensation in accordance with the provisions of Section 409A of
the Code and regulations and published guidance issued pursuant thereto.
Accordingly, the Plan shall be construed in a manner consistent with those
provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Corporation to reflect or otherwise
facilitate compliance with such provisions. Notwithstanding any provision of the
Plan to the contrary, no otherwise permissible

11



--------------------------------------------------------------------------------



 



deferral or distribution shall be made or given effect under the Plan that would
result in a violation, early taxation, or assessment of penalties or interest of
any amount under Section 409A of the Code.
     IN WITNESS WHEREOF, KeyCorp has caused this KeyCorp Deferred Cash Award
Plan to be executed and effective as of March 1, 2009.

            KEYCORP
      By:   /s/ Thomas E. Helfrich       Title:   Executive Vice President     
       

12